Citation Nr: 0603078	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-12 544	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied entitlement to SMC based 
on the need for regular aid and attendance of another person, 
or on account of being housebound.

The Board remanded the case in July 2004 and July 2005 for 
additional development.  The requested development has been 
completed and the case has been returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran is not institutionalized and is not shown to 
be permanently bedridden or so helpless as to be in need of 
the regular aid and attendance of another person, nor is she 
substantially confined to her dwelling and its immediate 
premises, as a result of her service-connected psychiatric 
disability.

3.  The veteran has a service-connected disability that is 
currently rated as 100 percent disabling but does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent, and is not confined to 
her home or its immediate premises by reason of service 
connected disability.



CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi (Pelegrini II),18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
as described in the above paragraph by means of a VCAA letter 
issued in August 2004, as well as in multiple other documents 
of record, to include the statement of the case (SOC) issued 
in June 2002 and supplemental SOCs issued in November 2004, 
March 2005, July 2005, and September 2005.  Notice of the 
fourth element was given in the August 2004 VCAA letter, as 
well as in the March 2005 SSOC.  Thus, the veteran in this 
case has received adequate VCAA notice.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In regards to the timing of the VCAA notice, which was given 
after the initial decision in this case, the Court has held 
that delayed notice is generally not prejudicial to a 
claimant.  Mayfield.  Moreover, there has been no allegation 
of prejudice in this case on account of the timing of the 
VCAA notice and, insofar as it is clear from the record that 
the appellant has been made fully aware of what is needed to 
substantiate her claim prior to its final adjudication by VA, 
she has not been prejudiced because she has been provided "a 
meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has had the veteran 
examined, in order to secure medical data that will permit VA 
to render an informed, equitable decision on the matter on 
appeal.  An attempt to secure copies of all records 
associated with a claim for disability benefits filed with 
the Social Security Administration (SSA) was unsuccessful as 
the SSA responded, in February 2005, that they were "unable 
to locate [the veteran's] folder."

There is no suggestion on the current record that there 
remains available evidence that is pertinent to the matter on 
appeal that has yet to be secured.  Thus, VA has complied 
with the VCAA's notification and assistance requirements and 
has obtained and developed all the evidence necessary for an 
equitable disposition of the matter on appeal.  The appeal is 
ready to be considered on the merits.

II.  Factual background and legal analysis

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance). 

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout her lifetime.  
38 C.F.R. § 3.350(i)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran in this case is only service-connected for major 
depressive disorder (MDD).  This disability is rated as 
totally (100 percent) disabling.  

In support of her claim for SMC benefits, the veteran 
initially submitted two VA Forms 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, which were filled out and signed by the same VA 
physician in January and March 2000.

In the January 2000 form, the VA physician indicated that the 
veteran's main complaint was that she could not be left alone 
due to her mental condition.  Her posture and general 
appearance were described as "good, clean, well dressed."  
He also noted that the veteran had no restrictions of either 
upper extremity, with particular reference to grip, fine 
movements, and ability for self feeding, button clothing, and 
attend to the needs of nature.  She was also deemed to have 
no restrictions of either lower extremity, with particular 
reference to the extent of limitation of motion, atrophy, 
contractures, or other interference, especially regarding 
weight bearing, balance, and propulsion.  Likewise, there was 
no restriction of the movement of the spine, trunk, and neck.

In regards to any other pathology affecting the veteran's 
ability to perform self-care, ambulate, or travel beyond the 
premises of her home, the examiner, who identified himself as 
a psychiatrist, stated that the veteran had severe depression 
and anxiety, as well as memory problems.  He also stated 
that, when she went to the mall, the veteran could not 
remember why she was there and wanted to leave, and that she 
had to be accompanied by her spouse or other adult at all 
times "due to memory impairment and mental state."

The examiner noted that the veteran was able to walk without 
the assistance of another person, and that she was able to 
leave home when accompanied by a spouse or an adult child.  
She needed no aids such as canes, braces, crutches, or 
walkers for locomotion.  The diagnoses were major depression, 
recurrent; post-traumatic stress disorder (PTSD); and 
dementia not otherwise specified (NOS).  The examiner then 
certified, in regards to the veteran's need for higher level 
aid and attendance, that daily skilled services were not 
indicated.

In the March 2000 report the VA psychiatrist stated that the 
veteran's complained of being forgetful, leaving the 
oven/stove on, and getting lost easily.  She was described as 
having a tired appearance and being slumped in poor posture.  

Regarding restrictions in the upper and lower extremities, 
the examiner stated that the veteran had a weak grip in her 
upper extremities, with difficulty buttoning her clothing, 
but that she was able to feed herself, and that the lower 
extremities were likewise weak, with a slow, deliberate gait, 
and poor coordination and balance.

The examiner also stated that the veteran received direct 
assistance from her husband for dressing, that, "due to 
memory," she had not been allowed to cook or drive for 6 to 
12 months, and that she was "never left unattended at any 
time."  The veteran was able to walk without the assistance 
of another person and was able to come to the medical clinic 
for appointments with direct assistance from her husband.  
Otherwise, she stayed home.  Nevertheless, in regards to the 
veteran's need for higher level aid and attendance, the 
psychiatrist once again certified that daily skilled services 
were not indicated.

In a document titled Medical Examination Report to Determine 
whether Patient is Essentially Housebound and/or in Need of 
Aid and Attendance, signed by two VA physicians in November 
2000, it was opined that the veteran was not confined to a 
bed or wheelchair.  She was however reportedly relegated to 
bed for "20+" hours each day, and unable to rise to a 
standing position without using her arms to push herself up, 
or without the help of another person.

The veteran was also reportedly unable to perform the 
following self-care tasks without the assistance of another 
person:  dressing and undressing; preparing food and feeding 
herself; bathe and maintain adequate hygiene; escape from 
home in case of fire or other emergency; take prescribed 
medications; rise to a standing position after falling to the 
ground; perform any special medical procedures such as 
changing diapers or other dressings, administering shots, and 
applying braces or other prosthetic devices; getting out of 
bed; and moving about within her home.  The veteran was 
deemed not to be mentally incompetent, however, although she 
was noted to be physically and mentally unable to leave her 
home unattended and to be unable to safely travel beyond her 
home without another person's help.

The following medical diagnoses were listed, in this order:  
(1) spinal stenosis; (2) chronic low back pain; (3) 
congestive heart failure (CHF); (4) chronic obstructive 
pulmonary disease (COPD); (5) coronary artery disease (CAD); 
(6) peripheral vascular disease (PVD); (7) gastroesophageal 
reflux disease (GERD); and (8) PTSD/depression.  The 
physicians then stated that these disabilities restricted the 
veteran in performing the above listed self-care tasks and 
other tasks not listed in that they rendered her unable to 
perform basic activities of daily living without assistance.  
They opined that, if not for the presence and help of another 
person (lay or professional), the veteran would require 
institutional care, i.e., convalescence or nursing home 
placement, and that the degree of impairment was permanent.

VA outpatient medical records produced between the years 2001 
and 2004 show treatment for a multiplicity of mostly physical 
medical conditions.  One such record, dated in July 2001, 
shows a problem list of 47 medical conditions, to include 
brachial neuritis, chronic back pain, spinal stenosis, 
hypothyroidism, chest pain, CHF, hypovolemia, irritable 
colon, ulnar nerve lesion, carpal tunnel syndrome, PVD, 
coronary atherosclerosis, and lumbosacral spondylosis.

Another medical record, dated in September 2001, reveals a 
four-day admission at a private medical facility for the 
treatment of a left pleural effusion, with discharge 
diagnoses of pleural effusion, pleurisy, PVC, spinal 
stenosis, COPD, chronic anxiety and depression, and CHF.  
This record describes the veteran as alert and in no acute 
distress upon admission, at which time it was noted that 
there were 35 medications on the list that accompanied her on 
transfer from a VA hospital.

In order to clarify whether the service-connected MDD 
rendered the veteran housebound or in need of aid and 
attendance, the Board remanded the case in July 2004 for re-
examination.  A VA mental disorders examination was 
accordingly conducted in August 2004, at which time the 
veteran reported "a lot of depression," anxiety, auditory 
hallucinations, suicidal thoughts, low energy levels, memory 
problems, and nightmares.   She also reported that her 
husband of 30 years had to help her do things such as getting 
in and out of the bathroom so that she did not slip and fall.  
He also did the household chores, took care of her 
medications, which he kept locked up to avoid her to overdose 
on them, and paid the bills.  She stated that she "needed 
him there" due to memory problems.  Her last hospitalization 
for depression had been in 1998.  Her medical problems 
included peripheral neuropathy, hypertension, CHF, and 
arthritis.  She entered the examination room in a wheelchair.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  She made good eye contact.  Her 
speech had normal rate, rhythm, and volume.  Her affect was 
blunted, but her thought processes were logical and goal 
directed, without evidence of looseness of associations.  She 
was unable to elaborate on her claimed hallucinations, which 
the examiner indicated left "some question about their 
validity."  She was able to spell the word "world" 
forwards correctly and to relate significant past personal 
information.  She demonstrated capacity for abstract 
reasoning and an ability to provide interpretation of 
proverbs and similarities.  Her judgment to a hypothetical 
question was good.  

The diagnostic impressions were listed as MDD, by history; 
history of borderline personality disorder diagnosis; 
peripheral neuropathy, hypertension, CHF, and arthritis; 
problems with primary support group, problems related to 
social environment, and economic problems (Axis IV); and 
Global Assessment of Functioning of 42.

The examiner opined that the veteran was likely exaggerating 
her symptoms.  This conclusion was based on her inability to 
elaborate on the claimed hallucinations and on the 
inconsistencies noted in her reports of memory problems.  The 
examiner noted that the veteran was focused on the fact that 
she needed her husband as her primary care giver at home.  
She was totally and permanently socially impaired.  However, 
the examiner opined that "things had not gotten 
significantly worse so that she would require constant 
assistance in the house."

On VA aid and attendance or housebound examination conducted 
in August 2005, the examiner noted at the outset her review 
of the veteran's claims files and stated that "I do not find 
anything specifically regarding aid and attendance, 
however."  

The examiner noted that the veteran was not hospitalized or 
permanently bedridden.  Her husband was there because he had 
to drive her to the appointment.  The veteran had not been 
told either that she was legally blind in either eye.  At 
home, her husband took care of all finances because the 
veteran could not write checks and had memory problems.  

In terms of the veteran's capacity to protect herself from 
hazards or dangers of daily environment, the veteran stated 
that she could not walk six or eight steps at a time before 
losing balance and falling or becoming weak and falling.  She 
described dizziness and bladder incontinence requiring the 
use of protective garments on a daily basis.  She repeatedly 
described memory problems.

In terms of self care, the veteran stated that her husband 
helped her with bathing primarily because of her memory 
problem and lack of motivation.  She was unable to drive, so 
she could not travel beyond the premises of her home.  In 
terms of ambulation, she used a motorized wheelchair and said 
that she could not walk very far due to numbness in her feet 
and weakness in her lower extremities.  On a day-do-day 
basis, she would just sit at home, hardly watch television or 
read, and occasionally go out if her husband took her.

On physical examination, the veteran appeared well hydrated, 
well nourished, and in no acute distress.  She was pleasant 
and cooperative and had an average build.  Posture was fair.  
State of nutrition was good.  She was able to propel herself 
from a seated position without assistance.  Her gait was 
steady and somewhat shuffling, but she was able to transfer 
and change directions with only little difficulty.  

The strength in the upper and lower extremities was 4 to 5 
out of 5 and the veteran was able to oppose the digits of her 
hands without difficulty, although she said that she had 
difficulty buttoning shirts.  Deep tendon reflexes were 
"2+" in both upper and lower extremities.  Notwithstanding 
her very unsteady, shuffling gait, the veteran had no 
significant problems with weightbearing in either leg.

The spine, trunk, and neck were normal, with no 
kyphoscoliosis noted.  Again, the examiner noted that the 
veteran was using the assistance of a mechanical wheelchair 
but was able to ambulate slowly during the examination.  The 
diagnoses were MDD, PTSD, dysthymia, and dementia, and the 
following opinion was rendered:

OPINION:  All the [veteran]'s claims 
today [concern her alleged] difficulty 
with ambulating and some memory loss that 
she feels requires her to have assistance 
at all times.  Again, her husband feels 
that she is unable to manage the hazards 
of daily living because of her difficulty 
in walking which is evidenced in physical 
examination.  She is only able to walk 
short distances, and it is a shuffling, 
unsteady gait.  She certainly would not 
be able to get about quickly if there was 
an emergency.  Whether her limitations 
are due to [her service-connected] 
psychiatric disability[,] I do not feel 
would be likely.  She is otherwise 
capable of self-care.  In terms of the 
psychiatric disability, the only thing 
limiting her might be her unsteady gait 
based on this examiner's physical 
examination.

Although one examination contained the report that the 
veteran was in bed 20 hours a day or more, all examiners have 
concluded that she is not bedridden.  She does not have a 
service connected disability of the eyes, and she has not 
been found to be blind.

The remaining question with regard to aid and attendance is 
whether the service connected psychiatric disability is 
manifested by any of the factors listed in 38 C.F.R. § 3.352.

At times the veteran has been reported to have physical 
limitations, that confined her to a wheel chair and to be 
unable to perform tasks associated with self care, these 
findings were reported in the context of serious non-service 
connected diseases and disabilities.  The August 2005 
examination yielded the only opinion on aid and attendance 
that considered only the effects of the psychiatric 
disability.  That opinion was against a finding that the 
psychiatric disability rendered the veteran in need of aid 
and attendance.  

While earlier examinations raised questions as to whether the 
veteran's reported memory loss would cause her to be in need 
of aid and attendance the most recent examiner concluded that 
this was not the case.  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Additionally, while the veteran has a disability rated as 100 
percent disabling, the veteran does not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  All of the evidence is to the effect 
that the veteran is able to leave her home or its immediate 
premises, albeit that she may not be able to leave these 
premises unaccompanied.  

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the Board 
has no other recourse but to deny the claim.  38 U.S.C.A. § 
5107)(b); Gilbert, supra.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


